MINISTERE DE L'EDUCATION

Arrêté du ministre de l'éducation du 8
novembre 2013, fixant la date des deux
sessions de l'examen du baccalauréat et celle
de l'ouverture et de la clôture de l'inscription
des candidats pour l'année 2014.

Le ministre de l'éducation,

Vu la loi d'orientation n° 2002-80 du 23 juillet
2002, relative à l'éducation et à l'enseignement
scolaire, telle qu'elle a été modifiée et complétée par
la loi n° 2008-9 du 11 février 2008,

Vu l'arrêté du 10 mai 2004, relatif au régime de
l'examen du baccalauréat sport, ensemble les textes
qui l'ont modifié ou complété et notamment l'arrêté du
8 décembre 2011,

Vu l'arrêté du 24 avril 2008, relatif au régime de
l'examen du baccalauréat, ensemble les textes qui l'ont
modifié ou complété et notamment l'arrêté du 8
décembre 2011.

Arrête :

Article premier - Le présent arrêté fixe la date des
deux sessions de l'examen du baccalauréat et celle de
l'ouverture et de la clôture de l'inscription des
candidats pour l'année 2014.

Art. 2 - Les épreuves de la session principale se
déroulent le mercredi 4 juin 2014 et jours suivants et
celles de la session de contrôle le mardi 24 juin 2014
et jours suivants.

Art. 3 - L'ouverture de l'inscription des candidats à
distance via le réseau éducatif, est fixée au 21 octobre
2013 et sa clôture au 17 novembre 2013.

Art. 4 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 8 novembre 2013.

Le ministre de l'éducation
Salem Labiadh
Vu
Le Chef du Gouvernement
Ali Larayedh

MINISTERE DE L'INDUSTRIE

Décret n° 2013-4520 du 8 novembre 2013,
portant approbation de l'avenant n° 1 à la
convention et ses annexes régissant le
permis de recherche d'hydrocarbures dit
permis « Sfax Offshore ».

Le chef du gouvernement,

Sur proposition du ministre de l'industrie,

Vu la loi constituante n° 2011-6 du 16 décembre 2011,
portant organisation provisoire des pouvoirs publics,

Vu le code des hydrocarbures promulgué par la loi
n° 99-03 du 17 août 1999, telle que complété et
modifié par la loi n° 2002-23 du 14 février 2002, la loi
n° 2004- 61 du 27 juillet 2004 et la loi n° 2008-15 du
18 février 2008,

Vu le décret n° 95-916 du 22 mai 1995, fixant
les attributions du ministère de l'industrie, tel que
modifié et complété par le décret 2010-3215 du 13
décembre 2010,

Vu le décret n° 2000-134 du 18 janvier 2000,
portant organisation du ministère de l'industrie, tel que
modifié et complété par le décret n° 2007-2970 du 19
novembre 2007 et le décret n° 2010-617 du 5 avril
2010,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures, tel qu'amendé par le décret
n° 2013-1514 du 6 mai 2013,

Vu décret n° 2001-1842 du 1° août 2001, portant
approbation de la convention particulière type, relative
aux travaux de recherche et d'exploitation des
gisements d'hydrocarbures,

Vu le décret n° 2005-2879 du 18 octobre 2005,
portant approbation de la convention et ses annexes
relatifs au permis « Sfax Offshore » signées à Tunis le
20 juillet 2005,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion tenue le 22 et 25
octobre 2012 et sa réunion en date du 15 mai 2013,

Vu la délibération du conseil des ministres et après
information du Président de la République.

Décrète :

Article premier - Est approuvé l'avenant n° 1
signé le 13 février 2013 entre l'Etat Tunisien d'une
part, l'Entreprise Tunisienne d'Activités Pétrolières
et les sociétés «Atlas Petroleum Exploration
Worldwide Limited » et «Eurogas International
Inc» d'autre part et relatif à la modification de
certaines dispositions de la convention et ses
annexes régissant le permis de recherche
d'hydrocarbures dit permis « Sfax Offshore ».

Art. 2 - Le ministre de l'industrie est chargé de
l'exécution du présent décret qui sera publié au
Journal Officiel de la République Tunisienne.

Tunis, le 8 novembre 2013.

Le Chef du Gouvernement
Ali Larayedh

Pour la légalisation de la signature : le président de la municipalité

ISSN.0330.7921

Certifié conforme : le président directeur général de l'1.0.R.T

"Ce numéro du Journal Officiel de la République Tunisienne a été déposé au siège du gouvernorat de Tunis le 15 novembre 2013"

